Exhibit 10.9

CONFIDENTIAL TREATMENT REQUESTED

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

AMENDMENT

TO

DEVELOPMENT AND SUPPLY AGREEMENT

This Amendment ( “Amendment”) to the Development and Supply Agreement by and
between Intuitive Surgical, Inc. (“Intuitive”), and Luna Innovations
Incorporated (“Luna”, and collectively with Intuitive, the “Parties”) dated
June 11, 2007 (the “Original Agreement”), is made and entered into as of
January 12, 2010.

BACKGROUND

 

A. The Parties amended the Original Agreement by an Amendment No. X dated
May 20, 2008, to replace Exhibit 2.1 to the Original Agreement. The Original
Agreement as amended by Amendment No. X shall be referred to as the “Agreement”.

 

B. As a part of settlement of certain litigation between Luna and Hansen
Medical, Inc. (“Hansen”), Luna seeks to modify certain provisions of the
Agreement such that it may provide Hansen with a co-exclusive (with Intuitive)
license to its fiber optic shape sensing/localization technology within a
certain field as defined in a License Agreement Between Intuitive and Luna
having the same date as this Amendment (the “New Intuitive License”).

 

C. In connection with this settlement, Luna and Intuitive desire to amend the
Agreement to allow the co-exclusive license of certain technologies by Luna to
Hansen and to permit Luna to engage in certain development work for Hansen, as
well as modify the patent enforcement provisions and make various other changes
to the Agreement desired by the Parties.

 

D. On December 11, 2009, Luna met and satisfied the Second Milestone
contemplated by the Agreement, thus completing its development obligations. The
Parties, however, expect that Intuitive may desire Luna to perform further
development work under the Agreement and this Amendment provides for that
possibility in the future.

 

E. All terms not defined in this Amendment shall have the meanings assigned to
them in the Agreement or the New Intuitive License (and any defined in both
shall have the meaning assigned in the latter).

 

F. Now, therefore, the Parties hereby agree to the following terms and
conditions, the adequate mutual consideration for which is hereby acknowledged.



--------------------------------------------------------------------------------

AGREEMENT

1. Amendment of Preamble.

The Preamble of the Agreement is amended in its entirety to read as follows:

This Development and Supply Agreement (the “Agreement”) is made and entered into
on June 11, 2007, (the “Effective Date”) by and between Intuitive Surgical,
Inc., a Delaware corporation, having a principal place of business at 1266 Kifer
Road, Building 101, Sunnyvale, California 94086-5304 and its Affiliates (acting
jointly and severally, individually and collectively, “Intuitive”) and Luna
Innovations Incorporated, a Delaware corporation having a principal place of
business at 1703 S. Jefferson Street SW, Suite 400, Roanoke, Virginia 24016 and
its Affiliates (acting jointly and severally, individually and collectively,
“Luna”). As used in this Agreement, each of Intuitive and Luna is a “Party” and
collectively they are the “Parties.”

2. Amendment of Definitions.

2.1 Affiliates. Section 1.1 of the Agreement is amended in its entirety to read
as follows:

“Affiliates” means any corporation or other entity that is directly or
indirectly controlling, controlled by or under common control with a Party. For
purposes of this definition, “control” of an entity means the direct or indirect
ownership of securities representing fifty percent (50%) or more of the total
voting power entitled to vote in elections of such entity’s board of directors
or other governing authority, or equivalent interests conferring the power to
direct or cause the direction of the governance or policies of such entity.

2.2 Field. Section 1.14 of the Agreement is amended in its entirety to read as
follows:

“Field” means the field of [****].

2.3 Integrated Product. Section 1.18 of the Agreement is amended in its entirety
to read as follows:

“Integrated Product” means, collectively, the Luna Product and the Intuitive
Product as a physically integrated product for commercialization, distribution,
or use under this Agreement solely within the Field.

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2.4 Intuitive Product. Section 1.24 of the Agreement is amended in its entirety
to read as follows:

“Intuitive Product” means any Intuitive [****] into which Intuitive may wish to
physically integrate the Luna Product for manufacture, use, offer for sale,
sale, importation, commercialization or distribution under this Agreement solely
within the Field.

2.5 Milestones. Section 1.33 of the Agreement is amended in its entirety to read
as follows:

“Milestones” means the Development Program Milestones, as set forth in Exhibit
2.1, as may be amended from time to time by the mutual agreement of Luna and
Intuitive.

2.6 Shape-Sensing Product. Section 1.40 of the Agreement is amended in its
entirety to read as follows:

“Shape-Sensing Product” means a device, product or system that makes use of or
implements FOSSL Technology.

2.7 Technology. Section 1.42 of the Agreement is amended in its entirety to read
as follows:

“Technology” means any technical information, know-how, processes, procedures,
methods, formulae, protocols, techniques, software, computer code (including
both object and source code), documentation, works of authorship, data,
designations, designs, devices, prototypes, substances, components, inventions
(whether or not patentable), mask works, ideas, trade secrets and other
information or materials, in tangible or intangible form.

2.8 FOSSL Technology. Section 1 of the Agreement is amended to add the following
new Section 1.46:

 

  1.46 “Fiber Optic Shape Sensing/Localization Technology” or “FOSSL Technology”
means [****].

2.9 New Intuitive License. Section 1 of the Agreement is amended to add the
following new Section 1.47:

 

  1.47 “New Intuitive License” means the License Agreement Between Intuitive and
Luna dated as of January 12, 2010.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2.10 Product. Section 1 of the Agreement is amended to add the following new
Section 1.48:

 

  1.48 “Product” means any device, instrument, diagnostic, therapeutic, product,
system, application, or services.

2.11 Luna Product. Section 1.31 of the Agreement is amended in its entirety to
read as follows:

 

  1.31 “Luna Product” means any Product involving or relating to Fiber Optic
Shape Sensing/Localization Technology developed by or for Luna under this
Agreement (which Luna Product will in any event include an optical fiber sensor
component with a connector (“Sensor”) and a device or box containing, among
other things, computer software and computer hardware components designed, among
other things, to receive, analyze, interpret and output Sensor shape, position,
orientation and/or location information (“Interrogator”)).

3. Amendment of Licenses and Patent Enforcement.

3.1 Luna to Intuitive. In acknowledgement of the terms and provisions contained
in the New Intuitive License, Sections 4 and 9.4.1 of the Agreement are hereby
deleted. For purpose of clarity, nothing in the New Intuitive License shall be
considered to prohibit, limit, or otherwise restrict Luna from marketing,
selling, or distributing any products or services, including without limitation,
any Shape-Sensing Products or services, outside the Field or from developing and
manufacturing products for Hansen either within or outside the Field.

3.2 Intuitive to Luna. The [****] of the license granted by Intuitive to Luna
pursuant to clause (ii) of Section 9.4.2 of the Agreement shall be deemed
amended to the limited extent necessary to allow Intuitive to [****].

3.3 Patent Enforcement. Section 9.7 of the Agreement shall be subject to
Section 4.2 of the New Intuitive License and shall be subject to Section 5.2(a)
of the License Agreement Between Hansen and Luna of even date herewith. The
first sentence of Section 9.7 of the Agreement shall be amended in its entirety
to read as follows:

[****]

The last sentence of Section 9.7 of the Agreement shall be amended in its
entirety to read as follows:

[****]

3.4 Background Intellectual Property. The following clause beginning Section 9.1
of the Agreement “Subject to the licenses granted under this Agreement, as
between the Parties,” is amended in its entirety to read as “Subject to the
licenses granted under this Agreement and the New Intuitive License, as between
the Parties,”.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

3.5 New Intellectual Property. Section 9.2 of the Agreement is clarified to read
as follows:

New Intellectual Property. To the extent that one or more Parties acquires,
licenses, or creates any Technology in connection with the Development Program,
subject to the licenses granted under this Agreement and the New Intuitive
License (but without imposing on Intuitive an obligation to disclose any
invention disclosures, trade secrets and know how, proprietary information,
technical data, documentation, concepts, processes, formulae, systems, equipment
apparatuses, software, designs, drawings, plans, specifications and the like in
which Intuitive has rights or any similar, corresponding or equivalent rights
anywhere in the world), as between the Parties, ownership of Technology and all
Intellectual Property Rights therein (“New Intellectual Property”) shall be as
follows:

3.6 Intuitive New Intellectual Property. Section 9.2.2 of the Agreement is
clarified to read as follows:

Intuitive shall own all right, title and interest in all New Intellectual
Property related to [****]. Luna agrees to reasonably cooperate, at Intuitive’s
cost, in the preparation, filing, prosecution, and maintenance of any Intuitive
New Intellectual Property that are jointly invented by the Parties.

4. Amendment regarding Development.

4.1 Future Development Work. The Parties agree that Intuitive may request Luna
to perform additional development work under Section 2 of the Agreement
(“Development Work”). In order to do so, the Parties shall agree upon a new
Exhibit 2.1 setting forth Milestones and Luna Product Specifications. Subject to
the mutual reasonable agreement on Milestones and Luna Product Specifications
and payment for Development Work pursuant to Section 5 below, and further
subject to Section 14 of the Agreement, Luna agrees to perform Development Work
under Section 2 of the Agreement for a period of [****] from the date of this
Amendment.

4.2 Annual Review. The following new Section 2.7 shall be added to the
Agreement, which shall replace Section 6.5 of the Agreement:

 

  2.7

Annual Review. The Project Managers, or at Intuitive’s request, the Chief
Technology Officers of the Parties, shall engage in an annual review (including
a meeting) of the development of FOSSL Technology for use in or in connection
with the [****] Field. Luna shall respond to any reasonable requests by
Intuitive for further information in the form of (1) copies of any then-existing
reports, summaries, memorandums, articles, invention disclosures, patents and
patent applications, in each case (A) to the extent not already disclosed to
Intuitive and (B) in any event (i)

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  excluding inventor notebooks, incomplete draft documents and mere email
correspondence (but not excluding attached documents to the extent constituting
the foregoing documents), and (ii) excluding any information restricted from
disclosure to Intuitive under third party confidentiality obligations, or
(2) Luna may prepare a document fulfilling such request that provides the
substance of the responsive information that otherwise would be provided
pursuant to clause (1). The foregoing shall exclude software source code and
related documentation and algorithms designed for the purpose of incorporation
into source code (without limiting Section 2.8 below). However, the foregoing
obligation shall not require Luna to generate any new documents, reports or
other materials that do not already exist (except to the extent Luna elects, in
its sole discretion, to pursue (2) above instead of (1)) and shall not require
Luna to provide Intuitive with training with respect to any inventions or
Technology contained or described by the claims of such Licensed Patents.

4.3 Source Code Escrow. The following new Section 2.8 shall be added to the
Agreement:

 

  2.8

Source Code Escrow. Luna shall deposit in escrow all source code for software
necessary to operate the Luna Product (including source code for software within
the Interrogator, as may exist as of the date hereof and as updated), as imaged
on a hard drive with all of the files and utilities necessary to compile or
synthesize the source code, together with any documentation, libraries, tools,
utilities and other related materials reasonably necessary for the installation,
testing, deployment, operation, modification or use of such software source code
(collectively, “Luna Product Deposit Materials”) with [****]. Luna shall
periodically update such Luna Product Deposit Materials with the latest versions
thereof, but no less frequently than once each calendar quarter. The Luna
Product Deposit Materials shall be released to Intuitive in the event any of the
following occurs (but not in any other case): (i) refusal of Luna to perform
continued development, maintenance, upgrading, or support of the software within
the Luna Product Deposit Materials under Luna’s standard rates or under other
reasonable and customary terms (it being understood that Luna has no obligation
to do so hereunder outside of the Development Program or outside of obligations
arisen from the triggering of Standby Rights under Section 8.3) or failure of
Luna to provide such services after agreeing to do so (following notice and an
opportunity to cure such failure within [****], and (ii) the bankruptcy,
liquidation or insolvency of Luna or an assignment for the benefit of creditors
by Luna. All fees and

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  expenses payable to [****] for the establishment and maintenance of such
escrow arrangement shall be borne and paid by Intuitive. Within [****] days
following the date of this Amendment, the Parties shall negotiate and enter into
an escrow agreement between the Parties and [****] to establish the escrow
arrangement described above under the terms and conditions described above (and
other reasonable and customary terms and conditions). Luna shall make the
initial deposit of the materials described above into escrow within [****] after
such escrow agreement is entered into.

4.4 Regulatory Requirements. The following provision shall be added in its
entirety after the last sentence of Section 7.3.1 of the Agreement:

Luna shall cooperate with Intuitive to provide any software source code with
respect to the Luna Product and the Integrated Product to the extent required by
any applicable law, rule or regulation, including regulatory requirements of the
FDA and other applicable governmental entities concerning the Luna Product or
the Integrated Product within such time periods as reasonably required for
compliance with the applicable laws, rules or regulations.

5. Amendment of Supply Obligations.

5.1 No Minimum Annual Commitment. Section 5.4.2 of the Agreement is hereby
deleted. The last two sentences of Section 7.1 of the Agreement are hereby
deleted.

5.2 Purchase of Sensors. Section 5.4.3 of the Agreement is amended in its
entirety to read as follows:

5.4.3. Purchase of Optical Fiber and Sensors. Intuitive shall have the right to
purchase optical fiber or Sensors from suppliers other than Luna, and to
package, and connectorize optical fiber into individual Sensors, and Luna shall
assist Intuitive in identifying such suppliers and answer inquires from
Intuitive and/or such suppliers regarding such packaging and/or connectorizing
processes. Notwithstanding anything in this Agreement to the contrary, in the
event that Intuitive purchases optical fiber or Sensors from a third-party
vendor, Luna does not guarantee, represent, or warrant (and affirmatively
disclaims any guaranty, representation, or warranty) that the combination of
such optical fiber or third-party Sensors will be compatible with the
Interrogators or that the integrated Shape-Sensing Product will meet the Luna
Product Specifications.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

6. Payment for Development Work[****].

6.1 Payment for Development Work. Subject to Section 5.3 below, Intuitive shall
pay Luna for the Development Work performed by Luna personnel at Luna’s
reasonable commercial hourly rates for development work and other direct
development costs (materials at a cost plus normal commercial burden). These
rates are subject to annual reasonable adjustment not to exceed [****]. Luna has
previously provided Intuitive with its 2010 hourly rates. Luna shall invoice
Intuitive for Development Work on a calendar monthly basis.

6.2 Audit Rights. Luna shall keep and maintain complete and accurate books,
records, and accounts as may be reasonably required to confirm the amounts
invoiced by it for Development Work. Intuitive shall have the right once per
twelve month period, upon reasonable advance notice and during normal business
hours, to have an independent third party auditor (one that is not otherwise
engaged by Intuitive for other auditing or tax purposes) audit such books,
records, and accounts to verify the accuracy of such invoices. Such audit shall
be at Intuitive’s expense, except that if such audit concludes that Intuitive
made an overpayment of at least the greater of (i) [****] of the actual amount
due and (ii) [****], subject to an opportunity by Luna to reasonably contest the
conclusions of such audit, such audit shall be at Luna’s sole expense. Luna
shall promptly refund to Intuitive the amount of any such overpayment.

6.3 Credit of [****] against Development Work and Commercial Transfer Price.
Until an aggregate cumulative credit or discount of [****] has been reached,
(i) Intuitive shall be entitled a [****]% discount on all Development Work
invoiced by Luna to Intuitive and/or (ii) [****] discount to the Commercial
Transfer Price for Luna Products supplied (as used in Section 6.4 of the
Agreement). Notwithstanding the foregoing, to the extent any materials are
included in the Development Work, the [****]% discount shall only be applied
against Luna’s mark-up above cost (i.e., [****]% of the mark-up, not [****]% of
the cost plus mark-up).

6.4 [****] Fee. Section 6.3 of the Agreement is amended in its entirety to read
as follows:

6.3. [****] Fee. In addition to the Licensing Fee and the Development Fees
described in Section 6.1 and 6.2, Intuitive shall pay to Luna a non-refundable
(except as provided in Section 14.2.1(a)), [****].

7. Term and Termination.

7.1 Term. Section 14.1 of the Agreement is amended in its entirety to read as
follows:

Subject to Section 14.2.5, this Agreement shall continue in full force and
effect for a [****] period from date of the Amendment, unless earlier terminated
pursuant to the other provisions of this Section 14 (the “Term”). [****]. The
Term may be extended by mutual written agreement of the Parties prior to the
expiration of the initial Term.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

7.2 Termination for Breach of [****] License. Section 14.2.1(a) of the Agreement
is amended in its entirety to read as follows:

 

  (a) in the event Luna breaches [****] the license [****] described in
Section 14.1, after failure to cure pursuant to the following notice. In the
event Intuitive believes that Luna has breached the [****] license [****],
Intuitive shall provide Luna with written notice describing same and Luna shall
have [****] to cure such breach. In the event of termination by Intuitive
pursuant to this Section 14.2.1(a), nothing herein shall be deemed to affect the
license granted by Luna to Intuitive pursuant to Section 2.1 of the New
Intuitive License [****]. In addition, Intuitive shall have the right to seek
additional legal recourse for intentional breach of the [****] license granted
pursuant to Section 2.1 of the New Intuitive License.

7.3 Failure to [****]. Section 14.2.1(b) of the Agreement is amended in its
entirety to read as follows:

 

  (b) in the event Luna is unable to satisfy [****], after failure to cure
pursuant to the following notice. In the event Intuitive believes that Luna has
not [****]. Within ten (10) business days of Intuitive’s request, Luna shall
make all commercially reasonable efforts to allow Intuitive to [****]. In the
event of termination by Intuitive under this Section 14.2.1(b), nothing herein
shall be deemed to affect the license granted by Luna to Intuitive pursuant to
Section 2.1 of the New Intuitive License [****] and Luna shall be obligated to
mitigate future expenditures or commitment of funds. The foregoing shall be
Intuitive’s sole remedy and Luna’s sole liability for [****]. However, Intuitive
reserves the right to seek other legal recourse for Luna’s intentional breach
[****]. Termination pursuant to this Section 14.2.1(b) shall not terminate
Intuitive’s obligation to pay (i) amounts accrued as of the date of termination
[****].

7.4 Certain Conforming Changes. The phrase “and shall maintain the licenses
[****] granted under Sections 4 and 9.” in Section 14.2.1(c) of the Agreement
and Section 14.2.1(d) of the Agreement, where such phrase appears twice, shall
in each instance be replaced by the following words:

“and shall maintain the license granted by Luna to Intuitive pursuant to
Section 2.1 of the New Intuitive License.”

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

7.5 Termination By Luna. Section 14.2.2(a) of the Agreement is amended in its
entirety to read as follows:

 

  (a) in the event Intuitive breaches a material obligation of the Agreement,
after Luna has provided written notice and following a cure period of twenty-one
(21) days. In the event of termination by Luna under this Section 14.2.2(a),
Luna shall have the right to seek additional legal recourse.

8. Miscellaneous. Except as specifically provided for herein, all of the terms
and conditions of the Agreement shall remain in full force and effect. In the
event of a conflict or inconsistency between the terms and conditions contained
in this Amendment and the Agreement, the provisions herein shall prevail. This
Amendment, the Agreement and the New Intuitive License contain the entire
agreement and understanding of Intuitive and Luna with subject matter hereof,
except to the limited extent another agreement is specifically referenced
herein.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the date set forth above.

 

LUNA INNOVATIONS INCORPORATED     INTUITIVE SURGICAL, INC.

By:  

/s/ Kent A. Murphy

    By:  

/s/ Mark Meltzer

Name:  

Kent A. Murphy

    Name:  

Mark Meltzer

Title:  

CEO

    Title:  

SVP GC

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

AMENDMENT No. 2

to the

Intuitive-Luna Development Supply Agreement dated June 11, 2007 (“Original
Agreement”)

between

INTUITIVE SURGICAL, INC. (“Intuitive”)

and

LUNA INNOVATIONS, INC. (“Luna”)

This Amendment No. 2 is entered into by and between Intuitive and Luna on
April 27, 2010 (“Amendment Date”).

BACKGROUND

 

  A. Intuitive and Luna agreed to amend the Original Agreement by Amendment No.
X dated May 20, 2008 to replace Exhibit 2.1 of the Original Agreement. The
Original Agreement as amended by Amendment No. X shall be referred to as the
“Agreement”.

 

  B. As part of settlement of certain litigation between Luna and Hansen
Medical, Inc. (“Hansen”), Intuitive and Luna agreed to amend the Agreement by
Amendment dated January 12, 2010 (“Amendment No. 1”). The Agreement as amended
by the Amendment No.1 shall be referred to as the “Amended Agreement”.

 

  C. On December 11, 2009, Luna met and satisfied the Second Milestone
contemplated by the Amended Agreement, thus completing its development
obligations. Intuitive now desires Luna to perform further development work
under the Amended Agreement and this Amendment No. 2 represents the agreement
between Intuitive and Luna regarding the new development work for 2010.

 

  D. Section 6 of Amendment No. 1 provides that Intuitive shall pay Luna for
further development work at its previously provided 2010 hourly rates and other
direct development costs (materials at a cost plus normal commercial burden),
subject to a [****]% discount until Intuitive has received a $[****] cumulative
credit or discount.

 

  E. Intuitive now desires for Luna to perform $[****] of development work in
2010. [****]

Intuitive and Luna agree to amend the Amended Agreement as follows:

 

  1. Terms not defined in this Amendment No. 2 shall have the meaning assigned
to them in the Amended Agreement.

 

  2. Milestones and Luna Product Specifications (Exhibit 2.1) to the Amended
Agreement are hereby deleted in their entirety and replaced by new Milestones
and Luna Product Specifications (Exhibit 2.1) attached to this Amendment.

 

  3. In 2010, Intuitive hereby requests that Luna perform up to $[****] of
Development Work pursuant to Exhibit 2.1 attached hereto. [****] Per Section 6.1
of Amendment No. 1, Intuitive shall pay Luna for this requested Development Work
based on monthly invoices, which will be on net 30 payment terms. [****]

 

  4. Except as specifically provided for herein, all of the terms and conditions
of the Agreement shall remain in full force and effect. In the event of a
conflict or inconsistency between the terms and conditions contained in this
Amendment No. 2 and the Amended Agreement, the provisions herein shall prevail.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to be executed
as of the Amendment Date.

 

INTUITIVE SURGICAL, INC.     LUNA INNOVATIONS, INC. Sign:  

/s/ David Rosa

    Sign:  

/s/ Kent A. Murphy

Name:  

David Rosa

    Name:  

Kent A. Murphy

Title:  

VP, Product Development

    Title:  

CEO

Date:  

4/20/10

    Date:  

April 27, 2010

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 2.1

MILESTONES AND LUNA PRODUCT SPECIFICATIONS

[****]

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.